Mr. Justice Baker delivered the opinion of the court. This writ of error brings in review a judgment of the Municipal Caurt for the plaintiff in an action of forcible entry and detainer. The evidence shows that plaintiff had a legal title to the premises in question and was rightfully in possession until the defendant, Thomas F. O’Brien, without her consent took possession of a portion thereof. He filed a bill in chancery to have a trust in the premises declared and for an order restraining the prosecution of the forcible detainer suit, but procured no restraining order in the chancery suit. . Defendant moved in the Municipal Court to postpone the trial until the motion for an injunction was disposed of, and contends here that the court erred in denying his motion. The grounds of relief alleged in the bill were equitable and cognizable only in a court of chancery. An action in forcible detainer is an action at law and an equitable defense cannot be set up in such action. A court of law will not postpone the trial of a cause to await the decision of a court of chancery on a motion for an injunction to restrain the prosecution of the action. If defendant has an equitable defense, he must obtain an injunction from the court of chancery to restrain the prosecution of the action'; but the mere filing of a bill does not entitle such a defendant to a continuance of the common-law action. The other grounds of defense urged are without merit. The court properly gave judgment for the plaintiff and the judgment is affirmed. Affirmed.